CADY, Chief Justice.
In this case, we consider whether the placement of a wireless surveillance camera in a workplace bathroom satisfies the element of intrusion for a cause of action alleging invasion of privacy. The distinct court granted summary judgment in favor of the defendant, and the court of appeals reversed. On our review, we affirm the decision of the court of appeals, reverse the decision of the district court, and remand for further proceedings.
I. Background Facts and Proceedings.
Deanna Miller and Sara Koeppel worked for Robert Speirs at his Waterloo insurance agency office. Miller was hired in August 2005, shortly after Koeppel, as a receptionist. Speirs began noticing Miller’s work performance deteriorating, and he suspected her of stealing money to alleviate personal financial issues. He purchased a battery-operated security camera, a monitor, and a videocassette recorder (VCR) on November 26, 2005. Speirs claimed he placed the camera in the office reception area to monitor Miller on December 10. He viewed Miller on the monitor in his office using the wireless camera approximately six times. He did not observe Miller engaging in misconduct.
On December 26, 2005, Speirs installed the wireless camera in the bathroom. Speirs claimed he never viewed any activity taking place in the bathroom. Miller and Koeppel discovered the camera and brought suit against Speirs for invasion of privacy.
Specifically, Miller and Koeppel allege Speirs’ actions fall under the intrusion upon seclusion alternative of the invasion-of-privacy tort. The district court granted Speirs’ motion for summary judgment, finding insufficient evidence supporting the element of intrusion. The court of appeals reversed, and we granted Speirs’ request for further review.
II. Standard of Review.
We review a district court’s ruling on summary judgment for errors at law. Iowa R.App. P. 6.907.
III. Analysis.
Speirs argues the court of appeals erred in concluding the facts establish an intrusion upon the seclusion of another sufficient to support Miller’s claim of invasion *871of privacy. This same issue was addressed in a companion case decided today, Koep-pel v. Speirs, 808 N.W.2d 177, 179 (Iowa 2011). Based on the reasoning in Koeppel, we reverse the district court order granting summary judgment in favor of Speirs on Miller’s invasion-of-privaey claim and remand for further proceedings.
DECISION OF COURT OF APPEALS AFFIRMED; DISTRICT COURT JUDGMENT REVERSED AND REMANDED.
All justices concur except MANSFIELD and ZAGER, JJ., who take no part.